DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  	a) In paragraph [0066], in the third line, “word” should read, “words”.
	b) There seems to be a discrepancy in the description of Figs.2f and 2h, with respect to Figs.2e and 2g.  In paragraph [0066], the specification states, “A fitting process performed on the areas defined by ellipses in Fig.2e may result in the fitting areas as shown in Fig.2g.”  Thus, Fig.2e is indicated as depicting areas defined by ellipses, and the result of the fitting process on those ellipses are fitting areas shown in Fig.2g.  In the same paragraph, the specification then states, “A fitting process performed on the areas defined by ellipses in Fig.2h may result in the fitting areas as shown in Fig.2f.”  Thus, Fig.2h is indicated as depicting areas defined by ellipses, while the result of the fitting process on those ellipses results in the fitting areas shown in Fig.2f.”  Assuming that the descriptions of Figs.2e and 2g are correct, it appears, visually, that Fig.2f should be described as depicting “areas defined by ellipses”, and Fig.2h should be described as depicting “fitting areas”.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: in claim 10, in line 1, “device of extracting” should read, “device for extracting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the following reasons:
	a) Claims 10-18 define a “device” comprised of various “circuits”.  However, the specification indicates that the “circuits” may be implemented in software (see paragraph [0094], which states, “...the aforementioned circuits, sub-circuits...are functional entities...These functional entities may be implemented in software...”).  Therefore, the invention may be considered as embodied as pure software.   The language in the preamble, “extracting a label in a medical image” is considered a field-of-use limitation and does not cause the claim to fall into one of the statutory categories of invention.  Therefore, the claim as a whole appears to be nothing more than a system of software elements, and software per se does not fall within a statutory category.  Computer programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the 
b) Claim 19 is directed to a "storage medium".  Although the specification gives an example of a storage medium in paragraph [0095], it does not limit the claimed “storage medium” to be a particular type.  As such, the claim encompasses both non-transitory media, as well as transitory media, as the specification does not preclude the interpretation of the "storage medium" as something transitory such as a signal or carrier wave.  (See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  See also USPTO Official Gazette notice 1351 OG 213).  In order to obviate this rejection, the Examiner suggests that the term “non-transitory” be inserted before "storage medium".   This would preclude any interpretation of the medium being transitory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-11, 13, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Document CN106204544A to Zheng et al. (submitted by .
As to claim 1, Zheng discloses a method of extracting a label in an image, comprising:
	performing an edge detection on the image by using an edge detection algorithm, to acquire edge information in the image ([0078], edge detection);
	determining at least one target area defined by the edge information ([0082], area of the marker point);
	performing a fitting process on the determined at least one target area, to obtain at least one fitting area ([0077], Step 3, fitting ellipse).
	Zheng does not disclose that the image is a medical image.  However, this is well known in the art.  For example, Huang teaches a fundus image ([0027]) which is a medical image, in which markers are drawn around regions of interest ([0027]; [0078]).  Zheng does not require a particular type of image to be analyzed by the invention.  Huang presents a well-known type of image which is analyzed.  Applying Zheng’s invention to medical images would improve its usefulness.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zheng’s invention according to Huang.
	Zheng does not disclose extracting the label in the medical image by selecting, from the fitting areas, at least one target fitting area matching a preset condition, wherein the preset condition is set based on a characteristic of the fitting area.  However, this is well known, as evidenced by Dong ([0044], S12, after contour extraction using Canny operator, the contour area are filtered based on the ratio of the major and minor axes of the ellipses, after ellipse fitting, 
As to claim 2, Zheng discloses the method according to claim 1, wherein before performing the edge detection on the medical image by using the edge detection algorithm, the method further comprises: filtering the medical image, to obtain a filtered medical image ([0072], median filtering); and
	the edge detection is performed on the filtered medical image ([0077]).
As to claim 4, Zheng, Huang and Dong render obvious the method according claim 1, wherein the medical image is an eye fundus image (Huang: [0027]; see discussion above for claim 1), and the edge detection algorithm employs two thresholds for detection (Zheng: [0081], two thresholds for Canny edge detection).
As to claim 5, Zheng discloses the method according to claim 4, but does not disclose wherein the two thresholds comprise a first set threshold of 80 and a second set threshold of 150.  However, the particular values of the thresholds are not considered to patentably distinguish the claimed invention from the prior art.  One of ordinary skill in the art would utilize any particular thresholds to achieve a desired effect.  Therefore the specifically claimed threshold values are considered obvious.
As to claim 8, Zheng, Huang and Dong render obvious the method according to claim l, wherein a lesion in the medical image is labeled with an ellipse (Huang: [0027], circle around lesion; Zheng: [0077], ellipse fitting), the edge information comprises edge coordinate 
	performing an ellipse fitting process on the edge coordinate information of the determined at least one target area, to obtain the fitting area (Zheng: [0077]).
As to claim 9, Zheng, Huang and Dong render obvious the method according to claim 1, wherein the preset condition is based on at least one of: 
	a preset value of a long radius/short radius ratio of the fitting area (Dong: [0044]);
	a preset value of an area/perimeter ratio of the fitting area; and 
	the fitting area not being a nested fitting area.
Regarding claims 10, 11, 13, 14, 17 and 18, see the discussions above for claims 1, 2, 4, 5, 8 and 9, respectively.  While Zheng discloses various modules for performing the described method, the document does not disclose a device comprising circuits per se.  However, this is exceedingly well known in the art.  For example, Huang teaches a computer system ([0096]).  Computer systems are devices, and typically include circuits (official notice).  It would have been obvious to one of ordinary skill in the art to modify Zheng’s invention to operate within a device which utilizes circuits because of the widespread availability and use of circuits, especially within the context of computer systems.
Regarding claim 19, see the discussion above for claim 1.  Zheng does not disclose a storage medium storing therein a computer instruction configured to be executed by a processor.  However, this is well known in the art as evidenced by Huang ([0100]-[0101]).  Given the ubiquity of computers, and their ease of programmability, it would have been obvious to one of ordinary skill in the art to modify Zheng’s invention to utilize a storage medium as taught by Huang.
Regarding claim 20, see the discussion above for claim 1.  Zheng does not disclose a computer equipment comprising a memory, a processor and a computer instruction stored in the memory, wherein the processor is configured to execute the computer instruction.  However, this is well known in the art as evidenced by Huang ([0096], [0100]-[0101]).  Given the widespread use of computers for image analysis, and their ease of programmability, it would have been obvious to one of ordinary skill in the art to modify Zheng’s invention to utilize a computer equipment as taught by Huang.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in combination with Huang, Dong and U.S. Patent Application Publication 20120230564 to Liu et al. (hereinafter referred to as “Liu”).
As to claim 3 Zheng discloses the method according to claim 1, but does not disclose wherein determining the at least one target area defined by the edge information comprises:
	dilating the at least one area defined by the edge information, and determining the dilated at least one area as the at least one target area.  However, this is well known in the art.  For example, Liu teaches dilating at least one area defined by the edge information, and determining the dilated at least one area as the at least one target area ([0076]).  Liu’s methodology aids in identifying ring-shaped regions of interest ([0076]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zheng’s invention according to Liu.
Regarding claim 12, see the discussion above for claim 3.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Subject Matter Not Found
The subject matter of claim 15 was not found in the prior art.  Claim 16 depends from claim 15.  Allowability is not being indicated due to the rejection of the claims under 35 U.S.C. § 101.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665